 1   DEVIN DERHAM-BURK #104353
     CHAPTER 13 STANDING TRUSTEE
 2   P O Box 50013
     San Jose, CA 95150-0013
 3
     Telephone: (408) 354-4413
 4   Facsimile: (408) 354-5513
 5   Trustee for Debtor(s)
 6
 7
 8                            UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF CALIFORNIA - DIVISION 5
 9
10   In re:                                        )
                                                   )
11   MARIO BURNIAS                                 )   Chapter 13
                                                   )   Case No. 18-52665 MEH
12                                                 )
                                                   )   TRUSTEE’S OBJECTION TO
13                                                 )   CONFIRMATION WITH CERTIFICATE OF
                                                   )   SERVICE
14                                                 )
                                                   )   341 Meeting Date: JANUARY 14, 2019 @ 11:30
15                                                 )   AM
                                                   )   Initial Confirmation Hearing Date: FEBRUARY
16                      Debtor(s)                  )   1, 2019
                                                   )   Initial Confirmation Hearing Time: 11:00 AM
17                                                 )   Place: 280 S 1st Street #3020
                                                               San Jose, CA 95113
18                                                     Judge: M. Elaine Hammond
19
20   Devin Derham-Burk, Trustee in the above matter, objects to the Confirmation of this Plan for the
21   following reasons:
22
23        1. The Trustee is unable to perform her duties under 11 U.S.C. §1302(b)(1) (incorporating
24            11 U.S.C. §704(a)(4)) because the Debtor has not filed a Chapter 13 Plan, the Official
25            Form 22C-1 and/or Official Form 22C-2, a Statement of Financial Affairs and all
26            required schedules. Until the Debtor files all required documents and/or schedules, the
27            Trustee will be unable to recommend confirmation.
28   //
     //

                                                                    Trustee’s Objection to Confirmation–18-52665 MEH

                                                       1
     Case: 18-52665        Doc# 24     Filed: 01/03/19     Entered: 01/03/19 16:36:57             Page 1 of 3
 1      2. In order to assist the Trustee in determining whether the disposable income test in 11
 2          U.S.C. §1325(b)(1)(B) and/or the feasibility test in 11 U.S.C. §1325(a)(6) is met, the
 3          Trustee requests that the Debtor provide her with a copy of each federal and state income
 4          tax return and W-2 form required under applicable law with respect to each tax year of
 5          the Debtor’s ending while the case is pending confirmation. The tax return shall be
 6          provided to her at the same time it is filed with the taxing authority.
 7
     Dated: January 3, 2019                                /S/ Devin Derham-Burk
 8                                                         ____________________________________
 9                                                         Chapter 13 Trustee

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                                     Trustee’s Objection to Confirmation–18-52665 MEH

                                                      2
     Case: 18-52665      Doc# 24      Filed: 01/03/19     Entered: 01/03/19 16:36:57               Page 2 of 3
 1                             CERTIFICATE OF SERVICE BY MAIL
 2
 3          I declare that I am over the age of 18 years, not a party to the within cause; my business
 4   address is 983 University Ave. C-100, Los Gatos, California 95032. I served a copy of the within
 5   Trustee’s Objection to Confirmation by placing same in an envelope in the U.S. Mail at Los Gatos,
 6   California on January 3, 2019.
 7          Said envelopes were addressed as follows:
 8
 9            MARIO BURNIAS                                      PRO SE
             4824 BYINGTON DR
10           SAN JOSE, CA 95138
11
12
13                                               /S/_Erin Chew____________________
                                                 Office of Devin Derham-Burk, Trustee
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                                  Trustee’s Objection to Confirmation–18-52665 MEH

                                                     3
     Case: 18-52665      Doc# 24      Filed: 01/03/19    Entered: 01/03/19 16:36:57             Page 3 of 3
